Exhibit 10.1

MATTERSIGHT CORPORATION

AND

THE PURCHASERS NAMED HEREIN

 

 

COMMON STOCK PURCHASE AGREEMENT

 

 

February 23, 2017



--------------------------------------------------------------------------------

MATTERSIGHT CORPORATION

COMMON STOCK PURCHASE AGREEMENT

This Common Stock Purchase Agreement (this “Agreement”) is made as of
February 23, 2017 by and between Mattersight Corporation, a Delaware corporation
(the “Company”), and those purchasers listed on the attached Exhibit A, as such
exhibit may be amended from time to time (each a “Purchaser,” and collectively,
the “Purchasers”).

RECITALS

A. The Company has authorized the sale and issuance of up to 5,328,187 shares
(the “Shares”) of the common stock of the Company, $0.01 par value per share
(the “Common Stock”), to certain investors in a private placement (the
“Offering”).

B. Pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506(b) promulgated thereunder, the Company desires
to sell to the Purchasers listed on the attached Exhibit A, as such exhibit may
be amended from time to time, and such Purchasers, severally and not jointly,
desire to purchase from the Company, that aggregate number of shares of Common
Stock set forth opposite such Purchaser’s name on Exhibit A, on the terms and
subject to the conditions set forth in this Agreement.

TERMS AND CONDITIONS

Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:

1. Purchase of the Shares.

1.1 Agreement to Sell and Purchase. At the Closing (as hereinafter defined), the
Company will issue and sell to each of the Purchasers, and each Purchaser will,
severally and not jointly, purchase from the Company, the number of Shares set
forth opposite such Purchaser’s name on Exhibit A for an aggregate purchase
price set forth opposite such Purchaser’s name on Exhibit A (the “Purchase
Price”).

1.2 Placement Agent Fee. The Purchasers acknowledge that the Company intends to
pay to Craig-Hallum Capital Group LLC, in its capacity as the placement agent
for the Offering (the “Placement Agent”), a fee in respect of the sale of
Shares. The Company shall indemnify and hold harmless the Purchasers from and
against all fees, commissions, or other payments owing by the Company to the
Placement Agent or any other persons from or acting on behalf of the Company
hereunder.

1.3 Closing; Closing Date. The completion of the sale and purchase of the Shares
(the “Closing”) shall be held at 9:00 a.m. (Central Time) or as soon as
practicable following the satisfaction of the conditions set forth in Section 4
(the “Closing Date”), remotely by facsimile or other electronic transmission of
documents, or at such other time and place as the Company and Purchasers may
agree.

1.4 Delivery of the Shares. At the Closing, subject to the terms and conditions
hereof, (i) the Company will instruct its transfer agent to credit each
Purchaser the number of Shares set forth on Exhibit A (and, upon request, will
deliver stock certificates to the Purchasers

 

Page 1



--------------------------------------------------------------------------------

representing the Shares, dated as of the Closing Date), and (ii) each Purchaser,
severally and not jointly, will cause a wire transfer in same day funds to be
sent to the account of the Company as instructed in writing by the Company, in
an amount representing the Purchase Price for the Shares to be purchased by such
Purchaser as set forth in Exhibit A, unless other means of payment shall have
been agreed upon by the Purchasers and the Company.

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Purchaser:

2.1 Authorization. All corporate action on the part of the Company, its
officers, directors, and stockholders necessary for the authorization,
execution, and delivery of this Agreement has been taken. The Company has the
requisite corporate power to enter into this Agreement and carry out and perform
its obligations under the terms of this Agreement. At the Closing, the Company
will have the requisite corporate power to issue and sell the Shares. This
Agreement has been duly authorized, executed, and delivered by the Company and,
upon due execution and delivery by the Purchasers, this Agreement will be a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as rights to indemnity hereunder may be
limited by federal or state securities laws and except as enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, or similar laws relating to or affecting creditors’ rights generally
and to general equitable principles.

2.2 No Conflict with Other Instruments. The execution, delivery, and performance
of this Agreement, the issuance and sale of the Shares, and the consummation of
the actions contemplated by this Agreement will not (i) result in any violation
of, be in conflict with, or constitute a default under, with or without the
passage of time or the giving of notice: (A) any provision of the Company’s
Certificate of Incorporation or Bylaws as in effect on the date hereof or at the
Closing; (B) any contract, instrument, or other agreement to which the Company
or any subsidiary is a party or by which it is bound that has been filed or was
required to have been filed as an exhibit to the Company SEC Documents pursuant
to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K (each, a “Material
Contract”); or (C) any statute, rule, law, regulation, or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any of its subsidiaries, or any of their
respective assets or properties; or (ii) result in the creation or imposition of
any lien, encumbrance, or other adverse claim whatsoever upon any of the
properties or assets of the Company or any subsidiary or give to others any
rights of termination, acceleration, or cancellation of any Material Contract,
except in the case of (i)(B), (i)(C) and (ii) above, as would not result in a
material adverse effect on the Company or its subsidiaries’ (taken as a whole)
business, financial condition, properties, results of operations, prospects, or
assets, or its ability to perform its obligations under this Agreement (a
“Material Adverse Effect”).

2.3 Certificate of Incorporation; Bylaws. The Company has made available to the
Purchasers true, correct, and complete copies of the Certificate of
Incorporation and Bylaws of the Company, as in effect on the date hereof.

2.4 Organization, Good Standing, and Qualification. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted. The Company and each of its subsidiaries has
full power and authority to own,

 

Page 2



--------------------------------------------------------------------------------

operate, and occupy its properties and to conduct its business as presently
conducted and is duly qualified to transact business and is in good standing in
each jurisdiction in which the failure to so qualify would have a Material
Adverse Effect.

2.5 SEC Filings; Financial Statements. The Company’s most recent Annual Report
on Form 10-K for the fiscal year ended December 31, 2015 (the “10-K”), and all
other reports or proxy statements filed by the Company with the Securities and
Exchange Commission (the “SEC”) since December 31, 2015 and prior to the date
hereof (collectively, the “Company SEC Documents”): (i) at the time of filing
thereof, complied as to form in all material respects with the requirements of
the Securities Exchange Act of 1934, as amended, or any successor statute, and
the rules and regulations promulgated thereunder (the “Exchange Act”); and
(ii) as of the respective dates thereof did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading. The Company SEC Documents are the only
filings required of the Company pursuant to the Exchange Act for such period.
The financial statements included in each Company SEC Document (A) were prepared
in accordance with generally accepted accounting principles applied on a
consistent basis throughout the periods covered, except as may be disclosed
therein or in the notes thereto and (in the case of unaudited statements) as
permitted by Form 10-Q of the SEC, and except that unaudited financial
statements may not contain footnotes and are subject to year-end audit
adjustments; and (B) fairly present, in all material respects, the consolidated
financial position of the Company and its subsidiaries as of the dates shown and
the consolidated results of operations and cash flows and changes in
stockholders’ equity for the periods shown. Except as set forth in the financial
statements included in the Company SEC Documents filed prior to the date hereof,
neither the Company nor its subsidiaries has any liabilities, contingent or
otherwise, other than liabilities incurred in the ordinary course of business
subsequent to September 30, 2016, and liabilities of the type not required under
generally accepted accounting principles to be reflected in such financial
statements. Such liabilities incurred subsequent to September 30, 2016, have not
had nor could reasonably be expected to have a Material Adverse Effect.

2.6 Capitalization. The authorized capital stock of the Company consists of (i)
50,000,000 shares of Common Stock, of which (A) 26,640,939 shares are issued and
outstanding as of the date of this Agreement, and (B) 2,782,163 shares are
reserved for issuance upon the exercise or conversion, as the case may be, of
outstanding options, warrants or other convertible securities as of the date of
this Agreement; (ii) 5,000,000 shares of Series B stock, of which 1,637,948
shares are issued and outstanding as of the date of this Agreement and none of
which are reserved for issuance upon the exercise or conversion of outstanding
options, warrants or other convertible securities as of the date of this
Agreement; and (iii) 35,000,000 shares of undesignated preferred stock, none of
which, as of the date of this Agreement, are outstanding or reserved for
issuance upon the exercise or conversion, as the case may be, of outstanding
options, warrants or other convertible securities. All issued and outstanding
shares of the Company’s capital stock have been duly authorized and validly
issued, are fully paid and non-assessable, have been issued and sold in
compliance with the registration requirements of federal and state securities
laws or the applicable statutes of limitation have expired, and were not issued
in violation of any preemptive rights or similar rights to subscribe for or
purchase securities. Except as set forth herein or as disclosed in the Company
SEC Documents, there are no (i) outstanding rights (including, without
limitation, preemptive rights), warrants, or options to acquire, or instruments
convertible into or exchangeable for, any unissued shares of capital stock

 

Page 3



--------------------------------------------------------------------------------

or other equity interest in the Company, or any contract, commitment, agreement,
understanding or arrangement of any kind to which the Company or any subsidiary
is a party and relating to the issuance or sale of any capital stock or
convertible or exchangeable security of the Company or any subsidiary;
(ii) obligations of the Company to purchase, redeem, or otherwise acquire any of
its outstanding capital stock or any interest therein or to pay any dividend or
make any other distribution in respect thereof; or (iii) anti-dilution or price
adjustment provisions, co-sale rights, registration rights, rights of first
refusal or other similar rights contained in the terms governing any outstanding
security of the Company that will be triggered by the issuance of the Shares.

2.7 Subsidiaries. Except as set forth in the Company SEC Documents, the Company
does not presently own or control, directly or indirectly, and has no stock or
other interest as owner or principal in, any other corporation or partnership,
joint venture, association or other business venture or entity (each a
“subsidiary”). Each subsidiary is duly incorporated or organized, validly
existing and, to the extent recognized in the jurisdiction of incorporation or
organization and expect as would not reasonably be expected to have a Material
Adverse Effect, is in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite power and authority to carry
on its business as now conducted. Each subsidiary is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a Material Adverse Effect. Except as set forth in the Company
SEC Documents, all of the outstanding capital stock or other securities of each
subsidiary is owned by the Company, directly or indirectly, free and clear of
any liens, claims, or encumbrances.

2.8 Valid Issuance. The Shares are duly authorized and, when issued, sold,
delivered and paid for in accordance with the terms of this Agreement, will be
duly and validly authorized and issued, fully paid and non-assessable, free from
all taxes, liens, claims, encumbrances, and charges with respect to the issue
thereof; provided, however, that the Shares may be subject to restrictions on
transfer under state and/or federal securities laws or as otherwise set forth
herein. The issuance, sale, and delivery of the Shares in accordance with the
terms hereof, will not be subject to preemptive rights of stockholders of the
Company.

2.9 Offering. Assuming the accuracy of the representations of each Purchaser in
Sections 3.3 and 3.8 of this Agreement on the date hereof and on the Closing
Date, the offer, issue and sale of the Shares to the Purchasers as contemplated
hereby are and will be exempt from the registration and prospectus delivery
requirements of the Securities Act and have been or will be registered or
qualified (or are or will be exempt from registration and qualification) under
the registration, permit, or qualification requirements of all applicable state
securities laws. Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf, has directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would require registration under the Securities Act of the
issuance of the Shares to the Purchasers. Other than the Company SEC Documents,
the Company has not distributed and will not distribute prior to the Closing
Date any offering materials in connection with the offering and sale of the
Shares. The Company has not taken any action to sell, offer for sale or solicit
offers to buy any securities of the Company which would bring the offer,
issuance or sale of the Shares within the provisions of Section 5 of the
Securities Act, unless such offer, issuance or sale was or shall be within the
exemptions of Section 4 of the Securities Act.

 

Page 4



--------------------------------------------------------------------------------

2.10 Litigation. Except as set forth in the Company SEC Documents, there is no
action, suit, proceeding, or investigation pending or, to the actual knowledge
of the executive officers (as such term is defined in Rule 405 under the
Securities Act) of the Company (the “Company’s Knowledge”), currently threatened
against the Company or any of its subsidiaries that (i) if adversely determined
would reasonably be expected to have a Material Adverse Effect or (ii) would be
required to be disclosed in the Company’s Annual Report on Form 10-K under the
requirements of Item 103 of Regulation S-K. The foregoing includes, without
limitation, any action, suit, proceeding, or investigation, pending or
threatened, that questions the validity of this Agreement or the right of the
Company to enter into this Agreement and perform its obligations hereunder.
Neither the Company nor any subsidiary is subject to any injunction, judgment,
decree, or order of any court, regulatory body, arbitral panel, administrative
agency, or other government body which would reasonably be expected to have a
Material Adverse Effect.

2.11 Governmental Consents. No consent, approval, order, or authorization of, or
registration, qualification, designation, declaration, or filing with, any
federal, state, local, or provincial governmental authority on the part of the
Company is required for the execution, delivery, and performance by the Company
of this Agreement and the offer, issuance, and sale of the Shares, except for
filings that have been made pursuant to applicable state securities laws and
post-sale filings pursuant to applicable state and federal securities laws,
which notices will be filed by the Company on a timely basis.

2.12 No Brokers. Except for any fees payable to the Placement Agent, no broker,
finder, or investment banker is entitled to any brokerage, finder’s, or other
fee or commission in connection with the transactions contemplated by this
Agreement based on arrangements made by the Company.

2.13 Compliance. Neither the Company nor any of its subsidiaries is in violation
of its Certificate of Incorporation or Bylaws (or similar organizational
documents). Neither the Company nor the subsidiaries have been advised or have
reason to believe, that it is not conducting its business in compliance with all
applicable laws, rules, and regulations of the jurisdictions in which it is
conducting business, including, without limitation, all applicable local, state,
and federal environmental laws and regulations, except where failure to be so in
compliance would not have a Material Adverse Effect. Each of the Company and the
subsidiaries has all necessary franchises, licenses, certificates, and other
authorizations from any foreign, federal, state, or local government or
governmental agency, department, or body that are currently necessary for the
operation of the business of the Company and its subsidiaries as currently
conducted, except where the failure to currently possess such franchises,
licenses, certificates, and other authorizations would not reasonably be
expected to have a Material Adverse Effect.

2.14 No Material Changes. Except as disclosed in the Company SEC Documents,
since September 30, 2016, there has not been any change that has had or would
reasonably be expected to have a Material Adverse Effect. Since September 30,
2016, the Company has not declared or paid any dividend or distribution on its
capital stock.

2.15 Contracts. Except for matters which are not reasonably likely to have a
Material Adverse Effect and those contracts that are substantially or fully
performed or expired by their terms, the contracts listed as exhibits to or
described in the Company SEC Documents that are material to the Company or any
of its subsidiaries and all amendments thereto, are in full force

 

Page 5



--------------------------------------------------------------------------------

and effect on the date hereof, and neither the Company nor any applicable
subsidiary of the Company nor, to the Company’s Knowledge, any other party to
such contracts is in breach of or default under any of such contracts. Neither
the Company nor any of its subsidiaries has any contracts or agreements that
would constitute a material contract as such term is defined in Item 601(b) of
Regulation S-K, except for such contracts or agreements that are filed as
exhibits to or described in the Company SEC Documents.

2.16 Intellectual Property; Privacy Policies.

(a) The Company and each of its subsidiaries has ownership or license or legal
right to use all patents, copyrights, trade secrets, know-how, trademarks, trade
names, customer lists, designs, manufacturing or other processes, computer
software, systems, data compilation, research results, or other proprietary
rights used in the business of the Company or such subsidiary (collectively,
“Intellectual Property”). All issued patents, registered trademarks, and
registered copyrights owned by the Company or such subsidiary were duly
registered in, filed in, or issued by the United States Patent and Trademark
Office, the United States Register of Copyrights, or the corresponding offices
of other jurisdictions and since issuance have been maintained and renewed in
accordance with all applicable provisions of law and administrative regulations
in the United States and all such jurisdictions.

(b) To the Company’s Knowledge, it and each of its subsidiaries has taken all
reasonable steps required in accordance with sound business practice and
business judgment to establish and preserve its and its subsidiaries’ ownership
of all material Intellectual Property with respect to their products and
technology. To the Company’s Knowledge, no third party is interfering with,
infringing upon, misappropriating, or violating any Intellectual Property of the
Company or its subsidiaries.

(c) To the Company’s Knowledge, the present business, activities, and products
of the Company and its subsidiaries do not infringe upon any Intellectual
Property of any other person. No proceeding charging the Company or any of its
subsidiaries with infringement of any adversely held Intellectual Property has
been filed since September 30, 2016 or is pending.

(d) No proceedings have been instituted or pending or, to the Company’s
Knowledge, threatened, which challenge the rights of the Company or any of its
subsidiaries to the use of the Intellectual Property. The Company and each of
its subsidiaries has the right to use, free and clear of material claims or
rights of other persons, other than licenses entered into in the ordinary course
of the Company’s and its subsidiaries’ businesses, all of its customer lists,
designs, computer software, systems, data compilations, and other information
that are required for its products or its business as presently conducted.
Neither the Company nor any subsidiary is making unauthorized use of any
confidential information or trade secrets of any person. The activities of any
of the employees on behalf of the Company or of any subsidiary do not violate
any agreements or arrangements between such employees and third parties are
related to confidential information or trade secrets of third parties or that
restrict any such employee’s engagement in business activity of any nature.

(e) All licenses or other agreements under which (i) the Company or any
subsidiary employs rights in Intellectual Property, or (ii) the Company or any
subsidiary has granted rights to others in Intellectual Property owned or
licensed by the Company or any subsidiary, are in full force and effect, and
there is no default (and there exists no condition

 

Page 6



--------------------------------------------------------------------------------

which, with the passage of time or otherwise, would constitute a default by the
Company or such subsidiary) by the Company or any subsidiary with respect
thereto, and, to the Company’s Knowledge, no other party to any such license or
other agreement is in default thereunder (and there exists no condition which,
with the passage of time or otherwise, would constitute a default by such other
party).

(f) The Company and its subsidiaries have complied in all material respects with
their respective privacy policies and other legal obligations regarding the
collection, use, transfer, storage, protection, disposal, and disclosure by the
Company and its subsidiaries of personal and user information gathered or
accessed in the course of their operations. With respect to all such
information, the Company and its subsidiaries have taken the steps reasonably
necessary to protect such information against loss and against unauthorized
access, use, modification, disclosure or other misuse, and, to the Company’s
Knowledge, there has been no unauthorized access to or other misuse of such
information.

2.17 Exchange Compliance. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and is listed on the Nasdaq Global Market (the
“Principal Market”), and the Company has taken no action designed to, or likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act or delisting the Common Stock (including the Shares) from the
Principal Market. The Company is in compliance, in all material respects, with
all of the presently applicable requirements for continued listing of the Common
Stock on the Principal Market. The issuance of the Shares does not require
stockholder approval including, without limitation, pursuant to the rules and
regulations of the Principal Market.

2.18 Form S-3 Eligibility. The Company is eligible to register the Shares for
resale by the Purchasers using Form S-3 promulgated under the Securities Act.

2.19 Accountants. Grant Thornton LLP, who expressed their opinion with respect
to the consolidated financial statements contained in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2015, have advised the
Company that they are, and to Company’s Knowledge they are, independent
accountants as required by the Securities Act and the rules and regulations
promulgated thereunder. The Company covenants to file its Form 10-K containing
audited consolidated financial statements for the year ended December 31, 2016
within the time period required by applicable securities laws. To the Company’s
Knowledge, Grant Thornton LLP shall express its opinion with respect to such
financial statements.

2.20 Taxes. Except as would not reasonably be expected to have a Material
Adverse Effect, the Company and each of its subsidiaries has filed all necessary
federal, state, local, and foreign income and franchise tax returns and has paid
or accrued all taxes shown as due thereon, and to the Company’s Knowledge there
is no tax deficiency which has been or might be asserted or threatened against
it or any of its subsidiaries by any taxing jurisdiction.

2.21 Insurance. The Company and each of its subsidiaries maintains and will
continue to maintain insurance of the types and in the amounts that the Company
reasonably believes is adequate for its business, including, but not limited to,
insurance covering all real and personal property owned or leased by the Company
and its subsidiaries against theft, damage, destruction, acts of vandalism, and
all other risks customarily insured against by similarly situated companies, all
of which insurance is in full force and effect.

 

Page 7



--------------------------------------------------------------------------------

2.22 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
sale and transfer of the Shares hereunder will be, or will have been, fully paid
or provided for by the Company and the Company will have complied with all laws
imposing such taxes.

2.23 Investment Company. The Company (including its subsidiaries) is not an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of the Investment
Company Act of 1940 and will not be deemed an “investment company” as a result
of the transactions contemplated by this Agreement.

2.24 Related Party Transactions. To the Company’s Knowledge, except with respect
to the transactions contemplated hereby, no transaction has occurred between or
among the Company or any of its affiliates (including, without limitation, any
of its subsidiaries), officers, or directors, or any affiliate or affiliates of
any such affiliate, officer, or director that as of the date hereof is required
to be disclosed pursuant to Section 13, 14, or 15(d) of the Exchange Act other
than those transactions that have already been so disclosed.

2.25 Books and Records. The books, records, and accounts of the Company and its
subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the operations of, the
Company and its subsidiaries.

2.26 Disclosure Controls and Internal Controls.

(a) The Company has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 under the Exchange Act), which (i) are
designed to ensure that material information relating to the Company is made
known to the Company’s principal executive officer and its principal financial
officer by others within the Company, particularly during the periods in which
the periodic reports required under the Exchange Act are being prepared; and
(ii) provide for the periodic evaluation of the effectiveness of such disclosure
controls and procedures as of the end of the period covered by the Company’s
most recent annual or quarterly report filed with the SEC.

(b) Except as described in the Company SEC Documents, the Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-14 under the
Exchange Act) and designed such controls and procedures to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under

 

Page 8



--------------------------------------------------------------------------------

the Exchange Act is made known to the Company’s principal executive officer or
officers and its principal financial officer or officers, as appropriate, to
allow timely decisions regarding required disclosure. To the Company’s
Knowledge, except as described in the Company SEC Documents, there is no
(i) significant deficiency in the design or operation of internal controls which
could adversely affect the Company’s or any of its subsidiary’s ability to
record, process, summarize and report financial data or any material weaknesses
in internal controls; or (ii) fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s or
any of its subsidiary’s internal controls.

(c) Since the date of the most recent evaluation of such disclosure controls and
procedures, except as described in the Company SEC Documents, there have been no
changes that have materially affected, or are reasonably likely to materially
affect, the Company’s or any of its subsidiary’s internal control over financial
reporting, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(d) Except as described in the Company SEC Documents, there are no material
off-balance sheet arrangements (as defined in Item 303 of Regulation S-K), or
any other relationships with unconsolidated entities (in which the Company or
its control persons have an equity interest) that may have a material current or
future effect on the Company’s or any of its subsidiary’s financial condition,
revenues or expenses, changes in financial condition, results of operations,
liquidity, capital expenditures, or capital resources.

(e) To the Company’s Knowledge, except as described in the Company SEC
Documents, neither the board of directors nor its audit committee has been
informed, nor, to the Company’s Knowledge, is any director of the Company aware,
of (1) any significant deficiencies in the design or operation of the Company’s
internal controls which could adversely affect the Company’s or any subsidiary’s
ability to record, process, summarize and report financial data or any material
weakness in the Company’s or any subsidiary’s internal controls; or (2) any
fraud, whether or not material, that involves management or other employees of
the Company or any of its subsidiaries who have a significant role in the
Company’s or any subsidiary’s internal controls.

2.27 No General Solicitation. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Shares.

2.28 Application of Takeover Protections; Rights Agreement. The Company has
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement), or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the jurisdiction of its formation
which is or could become applicable to any Purchaser as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Shares and any Purchaser’s ownership of the Shares.
The Company has not adopted a stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.

2.29 Foreign Corrupt Practices. Neither the Company nor any of its subsidiaries
nor, to the Company’s Knowledge, any director, officer, agent, employee or other
person acting on behalf of the Company or any of its subsidiaries has, in the
course of its actions for, or on behalf

 

Page 9



--------------------------------------------------------------------------------

of, the Company (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

2.30 Sarbanes-Oxley Act. The Company is in compliance in all material respects
with all applicable requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated by the SEC thereunder that are effective as of the
date hereof.

2.31 Employee Relations. Neither the Company nor any of its subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company believes that it and its subsidiaries’ relations with its employees
are good. No executive officer of the Company (as defined in Rule 501(f) of the
Securities Act) has notified the Company that such officer intends to leave the
Company or otherwise terminate such officer’s employment with the Company. No
executive officer of the Company, to the Company’s Knowledge, is, or is now
reasonably expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure, or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer would not
reasonably be expected to subject the Company to any liability with respect to
any of the foregoing matters.

The Company and each of its subsidiaries is in compliance with all federal,
state, local, and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

2.32 Environmental Laws. The Company and each of its subsidiaries (i) is in
compliance with any and all Environmental Laws (as hereinafter defined), (ii)
has received all permits, licenses, or other approvals required of it under
applicable Environmental Laws to conduct its business, and (iii) is in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii), and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local, or foreign laws relating to pollution or protection of human health or
the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

2.33 Forward-Looking Information. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) made by the Company or any of its officers or directors contained in the
SEC Documents, or made available to the public generally since September 30,
2016, has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

Page 10



--------------------------------------------------------------------------------

2.34 No Manipulation; Disclosure of Information. The Company has not taken and
will not take any action designed to or that might reasonably be expected to
cause or result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Shares. With the exception of the proposed
sale of Shares as contemplated herein (as to which the Company makes no
representation), neither the Company nor any other person acting on its behalf
has provided any of the Purchasers or their agents or counsel with any
information that constitutes or might constitute material, non-public
information. The Company understands and confirms that the Purchasers shall be
relying on the foregoing representations in effecting transactions in securities
of the Company. All disclosures provided to the Purchasers regarding the
Company, its business and the transactions contemplated hereby, including the
exhibits to this Agreement, furnished by the Company are true and correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

2.35 Certain Acknowledgements. Anything in this Agreement or elsewhere herein to
the contrary notwithstanding (except for Sections 3.7 and 6.11 hereof), it is
understood and acknowledged by the Company that: (i) none of the Purchasers has
been asked by the Company to agree, nor has any Purchaser agreed, to desist from
purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Shares for any specified term; (ii) past or future open market or other
transactions by any Purchaser, specifically including, without limitation, Short
Sales (as defined below) or “derivative” transactions, before or after the
closing of this or future private placement transactions, may negatively impact
the market price of the Company’s publicly-traded securities; (iii) any
Purchaser, and counter-parties in “derivative” transactions to which any such
Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) each Purchaser shall not be deemed to
have any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(y) one or more Purchasers may engage in hedging activities at various times
during the period that the Shares are outstanding, and (z) such hedging
activities (if any) could reduce the value of the existing stockholders’ equity
interests in the Company at and after the time that the hedging activities are
being conducted. The Company acknowledges that such aforementioned hedging
activities do not constitute a breach hereof.

2.36 No Additional Agreements. Other than with respect to closing mechanics, the
Company has no other agreements or understandings (including, without
limitation, side letters) with any Purchaser or other person to purchase Shares
on terms more favorable to such person than as set forth herein.

2.37 No “Bad Actor” Disqualification. The Company has exercised reasonable care,
in accordance with SEC rules and guidance, and has conducted a factual inquiry,
the nature and scope of which reflect reasonable care under the relevant facts
and circumstances, to determine whether any Covered Person (as defined below) is
subject to any of the “bad actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (“Disqualification Events”). To
the Company’s knowledge, after conducting such sufficiently diligent factual
inquiries, no Covered Person is subject to a Disqualification Event, except for
a

 

Page 11



--------------------------------------------------------------------------------

Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the Securities
Act. The Company has complied, to the extent applicable, with any disclosure
obligations under Rule 506(e) under the Securities Act. “Covered Persons” are
those persons specified in Rule 506(d)(1) under the Securities Act, including
the Company; any predecessor or affiliate of the Company; any director,
executive officer, other officer participating in the offering, general partner
or managing member of the Company; any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power; any promoter (as defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of the sale of the
Securities; and any person that has been or will be paid (directly or
indirectly) remuneration for solicitation of purchasers in connection with the
sale of the Shares (a “Solicitor”), any general partner or managing member of
any Solicitor, and any director, executive officer or other officer
participating in the offering of any Solicitor or general partner or managing
member of any Solicitor.

3. Representations and Warranties of the Purchasers. Each Purchaser, severally
and not jointly, hereby represents and warrants to the Company as follows:

3.1 Legal Power. If the Purchaser is a corporation, limited partnership, or
limited liability company, such Purchaser is validly existing and has all
requisite corporate, partnership, or limited liability company power and
authority to invest in the Shares pursuant to this Agreement. The Purchaser has
the requisite authority to enter into this Agreement and to carry out and
perform its obligations under the terms of this Agreement. All action on the
Purchaser’s part required for the lawful execution and delivery of this
Agreement have been or will be effectively taken prior to the Closing.

3.2 Due Execution. This Agreement has been duly authorized, executed, and
delivered by the Purchaser, and, upon due execution and delivery by the Company,
this Agreement will be a valid and binding agreement and obligation of the
Purchaser enforceable against such Purchaser in accordance with its terms,
except as rights to indemnity hereunder may be limited by federal or state
securities laws and except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles.

3.3 Investment Representations.

(a) Investment for Own Account. The Purchaser is acquiring the Shares for its
own account, not as nominee or agent, and not with a view to, or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Securities Act, and such Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the Securities Act; provided, however, that by making the representations
herein, the Purchaser does not agree to hold any of the Shares for any minimum
or specific term and reserves the right to dispose of the securities at any time
in accordance with or pursuant to a registration statement or an exemption from
the registration requirements of the Securities Act. Such Purchaser is not a
broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered.

(b) Transfer Restrictions; Legends. The Purchaser understands that (i) the
Shares are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they have not been registered under the Securities
Act and are being acquired from the Company in a transaction not involving a
public offering and that under such laws and applicable

 

Page 12



--------------------------------------------------------------------------------

regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances; (ii) the Shares are being
offered and sold pursuant to an exemption from registration, based in part upon
the Company’s reliance upon the statements and representations made by the
Purchasers in this Agreement, and that the Shares must be held by the Purchaser
indefinitely, and that the Purchaser must, therefore, bear the economic risk of
such investment indefinitely, unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration;
(iii) the Shares will be subject to the following legend until the earlier of
(1) such date as the Shares have been registered for resale by the Purchaser or
(2) the date the Shares are eligible for sale under Rule 144 under the
Securities Act or any successor rule (“Rule 144”):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO EITHER AN EFFECTIVE
REGISTRATION STATEMENT OR RULE 144 UNDER THE SECURITIES ACT, THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

(iv) the Company will instruct any transfer agent not to register the transfer
of the Shares (or any portion thereof) until the applicable date set forth in
clause (iii) above unless (A) the conditions specified in the foregoing legends
are satisfied, (B) if the opinion of counsel referred to above is to the further
effect that such legend is not required in order to establish compliance with
any provisions of the Securities Act or this Agreement, (C) if the Purchaser
provides the Company with reasonable assurance, such as through a representation
letter, that the Shares may be sold pursuant to Rule 144 or (D) other
satisfactory assurances, as determined by the Company, of such nature are given
to the Company. If so required by the Company’s transfer agent, the Company
shall cause its counsel to issue and deliver a legal opinion to the transfer
agent to effect the removal of the restrictive legend contemplated by this
Agreement.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, the Purchaser may
transfer pledged or secured Shares to the pledgees or secured parties. Such a
pledge or transfer shall not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge.
At the appropriate Purchaser’s expense, the Company will execute and deliver
such reasonable documentation as a pledgee or secured party of Shares may
reasonably request in connection with a pledge or transfer of the Shares
including the preparation

 

Page 13



--------------------------------------------------------------------------------

and filing of any required prospectus supplement under Rule 424(b)(3) of the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.

The Shares shall not bear any legend (including the legend set forth in this
Section): (i) following the effectiveness of a registration statement (including
the Registration Statement) covering the Shares, or (ii) following a sale of
such Shares pursuant to Rule 144, or (iii) while such Shares are eligible for
sale under Rule 144. Following such time as restrictive legends are not required
to be placed on the Shares, the Company will, no later than three business days
following the delivery by a Purchaser to the Company or the Company’s transfer
agent of a certificate representing the Shares, if such Shares are certificated,
containing a restrictive legend or request removal of such legend from the book
entry position of the Purchaser for the Shares, if such Shares are
uncertificated, deliver or cause to be delivered to such Purchaser Shares that
are free from the restrictive legend provided for in this Section 3.3(b). Upon
request of a Purchaser, the Company shall use commercially reasonable efforts to
have the Company’s transfer agent promptly effect the removal of the legend
hereunder after such time as restrictive legends are not required on the Shares,
including delivery of a certificate or opinion of counsel if required by the
Company’s transfer agent. The Company may not make any notation on its records
or give instructions to any transfer agent of the Company that enlarge the
restrictions on transfer set forth in this Section. Shares subject to legend
removal hereunder shall be transmitted by the transfer agent of the Company to
the Purchasers by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company system. The Company will pay all fees and expenses of
its transfer agent and the Depository Trust Company in connection with the
removal of legends pursuant to this Section 3.3(b).

Each Purchaser, severally and not jointly with the other Purchasers, agrees that
the removal of the restrictive legend from the Shares as set forth in this
Section 3.3(b) is predicated upon the Company’s reliance that the Purchaser will
sell any Shares pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.

(c) Financial Sophistication; Due Diligence. The Purchaser can bear the economic
risk and complete loss of its investment in the Shares and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in connection with the transactions
contemplated in this Agreement. Such Purchaser has, in connection with its
decision to purchase the Shares, relied only upon the representations and
warranties contained herein and the information contained in the Company SEC
Documents. Further, the Purchaser has had such opportunity to obtain additional
information and to ask questions of, and receive answers from, the Company,
concerning the terms and conditions of the investment and the business and
affairs of the Company, as the Purchaser considers necessary in order to form an
investment decision. Such Purchaser acknowledges receipt of copies of the
Company SEC Documents.

(d) Accredited Investor Status. The Purchaser is an “accredited investor” as
such term is defined in Rule 501(a) of the rules and regulations promulgated
under the Securities Act.

(e) Residency. The Purchaser is organized under the laws of the jurisdiction set
forth beneath such Purchaser’s name on the signature page attached hereto, and
its principal place of operations is in the jurisdiction set forth beneath such
Purchaser’s name on the signature page attached hereto.

 

Page 14



--------------------------------------------------------------------------------

(f) General Solicitation. The Purchaser is not purchasing the Shares as a result
of any advertisement, article, notice, or other communication regarding the
Shares published in any newspaper, magazine, or similar media or broadcast over
the television or radio or presented at any seminar or any other general
solicitation or general advertisement. Prior to the time that the Purchaser was
first contacted by the Company or the Placement Agent, such Purchaser had a
pre-existing and substantial relationship with the Company or the Placement
Agent.

3.4 No Investment, Tax or Legal Advice. Each Purchaser understands that nothing
in the Company SEC Documents, this Agreement, or any other materials presented
to the Purchaser in connection with the purchase and sale of the Shares
constitutes legal, tax, or investment advice. Each Purchaser has consulted such
legal, tax, and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Shares.

3.5 Additional Acknowledgement. Each Purchaser acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person. Each Purchaser acknowledges that the Placement Agent has acted
solely as placement agent for the Company in connection with the Offering of the
Shares by the Company, that the information and data provided to the Purchaser
in connection with the transaction contemplated hereby has not been subjected to
independent verification by the Placement Agent, and that the Placement Agent
has made no representation or warranty whatsoever with respect to the accuracy
or completeness of such information, data or other related disclosure material.
Each Purchaser acknowledges that it has not taken any actions that would deem
the Purchasers to be members of a “group” for purposes of Section 13(d) of the
Exchange Act.

3.6 Limited Ownership. The purchase of the Shares issuable to each Purchaser at
the Closing will not result in such Purchaser (individually or together with any
other person or entity with whom such Purchaser has identified, or will have
identified, itself as part of a “group” in a public filing made with the SEC
involving the Company’s securities) acquiring, or obtaining the right to
acquire, in excess of 19.999% of the outstanding shares of Common Stock or
voting power of the Company on a post-transaction basis that assumes that the
Closing shall have occurred. Such Purchaser does not presently intend to, along
or together with others, make a public filing with the SEC to disclose that it
has (or that it together with such other persons or entities have) acquired, or
obtained the right to acquire, as a result of the Closing (when added to any
other securities of the Company that it or they then own or have the right to
acquire), in excess of 19.999% of the outstanding shares of Common Stock or the
voting power of the Company on a post-transaction basis that assumes that the
Closing shall have occurred.

3.7 Short Sales and Confidentiality Prior To The Date Hereof. Other than
consummating the transactions contemplated hereunder, such Purchaser has not
directly or indirectly, nor has any person or entity acting on behalf of or
pursuant to any understanding with such Purchaser, executed any purchases or
sales, including short sales as defined in Rule 200 of Regulation SHO under the
Exchange Act (“Short Sales”), of the securities of the Company

 

Page 15



--------------------------------------------------------------------------------

during the period commencing from the time that such Purchaser first learned of
the material terms of this offering (whether by written or oral communication)
until the date hereof (“Discussion Time”). Notwithstanding the foregoing, in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the securities covered by this Agreement. Other than to other persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.

3.8 “Bad Actor” Matters. Each Purchaser hereby represents that no
Disqualification Events are applicable to Purchaser or any of its Rule 506(d)
Related Parties (as defined below), except, if applicable, for a
Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is
applicable. Purchaser hereby agrees that it shall notify the Company promptly in
writing in the event a Disqualification Event becomes applicable to Purchaser or
any of its Rule 506(d) Related Parties, except, if applicable, for a
Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is
applicable. For purposes of this 3.8, “Rule 506(d) Related Party” shall mean a
person or entity that is a beneficial owner of Purchaser’s securities for
purposes of Rule 506(d) of the Securities Act.

3.9 Governmental Review. Each Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares or an
investment therein.

3.10. Foreign Investors. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), the Purchaser hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Shares or any use of this Agreement, including
(i) the legal requirements within its jurisdiction for the purchase of the
Shares, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained, and
(iv) the income tax and other tax consequences, if any, that may be relevant to
the purchase, holding, redemption, sale, or transfer of the Shares. The
Purchaser’s subscription and payment for and continued beneficial ownership of
the Shares will not violate any applicable securities or other laws of the
Purchaser’s jurisdiction.

4. Conditions to Closing.

4.1 Conditions to Obligations of Purchasers at Closing. Each Purchaser’s
obligation to purchase the Shares at the Closing is subject to the fulfillment
to that Purchaser’s reasonable satisfaction, on or prior to the Closing, of all
of the following conditions, any of which may be waived by the Purchaser:

(a) Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 2 shall be true
and correct in all material respects (or, to the extent such representations or
warranties are qualified by

 

Page 16



--------------------------------------------------------------------------------

materiality or Material Adverse Effect, in all respects) on the Closing Date
with the same force and effect as if they had been made on and as of said date
(expect to the extent any such representation or warranty is made as of another
specific date, in which case such representation or warranty shall be so true
and correct as of such date) and the Company shall have performed and complied
with all obligations and conditions herein required to be performed or complied
with by it on or prior to the Closing and a certificate duly executed by an
officer of the Company, to the effect of the foregoing, shall be delivered to
the Purchasers.

(b) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to counsel to the Purchaser, and counsel to the Purchaser
shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request. The Company shall have
delivered (or caused to have been delivered) to each Purchaser, the certificates
required by Section 4.1(a) and 4.1(e) this Agreement.

(c) Qualifications, Legal Investment. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state that are required in connection with the lawful sale and issuance
of the Shares shall have been duly obtained and shall be effective on and as of
the Closing. No stop order or other order enjoining the sale of the Shares shall
have been issued and no proceedings for such purpose shall be pending or, to the
Company’s Knowledge, threatened by the SEC, or any governmental authority having
jurisdiction over this transaction. At the time of the Closing, the sale and
issuance of the Shares shall be legally permitted by all laws and regulations to
which Purchasers and the Company are subject. No litigation, statute, rule,
regulation, executive order, decree, ruling, or injunction will have been
enacted, entered, promulgated, or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby which prohibits the consummation
of any of the transactions contemplated by this Agreement.

(d) Execution of Agreements. The Company shall have executed this Agreement and
have delivered this Agreement to the Purchasers.

(e) Secretary’s Certificate. The Company shall have delivered to the Purchasers
a certificate of the Secretary of the Company certifying as to the truth and
accuracy of the resolutions of the applicable committee to which the board of
directors has delegated its authority relating to the transactions contemplated
hereby and the resolutions of the board of directors relating the formation of
such committee (a copy of which shall be included with such certificate).

(f) Trading and Listing. Trading and listing of the Common Stock on the
Principal Market shall not have been suspended by the SEC or the Principal
Market.

(g) Market Listing. The Company will comply with all of the requirements of the
Financial Industry Regulatory Authority, Inc. and the Principal Market with
respect to the issuance of the Shares. To the extent required by the rules of
the Nasdaq Stock Market LLC (“Nasdaq”), the Company shall have filed with Nasdaq
a Notification Form: Listing of Additional Shares for the listing of the Shares
and, to the extent so filed, Nasdaq shall have raised no objection with respect
thereto.

 

Page 17



--------------------------------------------------------------------------------

(h) Blue Sky. The Company shall have obtained all necessary “blue sky” law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer and sale of the Shares.

(i) Material Adverse Change. Since the date of this Agreement, there shall not
have occurred any event which results in a Material Adverse Effect.

(j) Opinion. The Company shall have delivered to Purchasers the opinion of
Cooley LLP, counsel to the Company, dated as of the Closing Date in form,
substance and scope customary for opinions of counsel in comparable
transactions.

(k) Lock-Up Agreements. The Placement Agent shall have received all of the
Lock-Up Agreements (as defined below).

4.2 Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Shares at the Closing is subject to the fulfillment to the
Company’s reasonable satisfaction, on or prior to the Closing of the following
conditions, any of which may be waived by the Company:

(a) Representations and Warranties True. The representations and warranties made
by the Purchasers in Section 3 shall be true and correct in all material
respects on the Closing Date with the same force and effect as if they had been
made on and as of said date.

(b) Performance of Obligations. The Purchasers shall have performed and complied
with all agreements and conditions herein required to be performed or complied
with by them on or before the Closing. The Purchasers shall have delivered the
Purchase Price, by wire transfer, to the account designated by the Company for
such purpose.

(c) Qualifications, Legal Investment. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state that are required in connection with the lawful sale and issuance
of the Shares shall have been duly obtained and shall be effective on and as of
the Closing. No stop order or other order enjoining the sale of the Shares shall
have been issued and no proceedings for such purpose shall be pending or, to the
Company’s Knowledge, threatened by the SEC, or any governmental authority having
jurisdiction over this transaction. At the time of the Closing, the sale and
issuance of the Shares shall be legally permitted by all laws and regulations to
which the Purchasers and the Company are subject. No litigation, statute, rule,
regulation, executive order, decree, ruling, or injunction will have been
enacted, entered, promulgated, or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby which prohibits the consummation
of any of the transactions contemplated by this Agreement.

(d) Execution of Agreements. The Purchasers shall have executed this Agreement
and delivered this Agreement to the Company.

4.3 Termination of Obligations to Effect Closing; Effects.

(a) Termination. The obligations of the Company, on the one hand, and the
Purchasers, on the other hand, to effect the Closing shall terminate as follows:

(i) Upon the mutual written consent of the Company and the Purchasers;

 

Page 18



--------------------------------------------------------------------------------

(ii) By the Company if any of the conditions set forth in Section 4.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

(iii) By a Purchaser (with respect to itself only) if any of the conditions set
forth in Section 4.1 shall have become incapable of fulfillment, and shall not
have been waived by such Purchaser; or

(iv) By either the Company or any Purchaser (with respect to itself only) if the
Closing has not occurred on or prior to March 3, 2017;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants, or agreements
contained in this Agreement if such breach has resulted in the circumstances
giving rise to such party’s seeking to terminate its obligation to effect the
Closing.

(b) Effect of Termination. In the event of termination by the Company or any
Purchaser of its obligations to effect the Closing pursuant to this Section 4.3,
written notice thereof shall forthwith be given to the other Purchasers by the
Company and the other Purchasers shall have the right to terminate their
obligations to effect the Closing upon written notice to the Company and the
other Purchasers. Nothing in this Section 4.3 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement.

5. Additional Covenants.

5.1 Reporting Status. The Company agrees to use its commercially reasonable
efforts to file with the SEC, in a timely manner all reports and other documents
required of the Company under the Exchange Act. The Company will take such
actions as a Purchaser may reasonably request, to the extent required from time
to time to enable such Purchaser to sell the Shares without registration under
the Securities Act or any successor rule or regulation adopted by the SEC.

5.2 Listing. The Company will use commercially reasonable efforts to maintain
the listing of its Common Stock, including the Shares, on the Principal Market
or an alternative national securities exchange (as defined in the Exchange Act)
and will comply in all material respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of such exchanges, if and as
applicable.

5.3 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend, or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or price per share shall be
amended appropriately to account for such event.

5.4 Confidential Information. Each Purchaser covenants that it will maintain in
confidence the receipt and content of any Suspension Notice (as defined herein)
under Section 6.2 until such information (i) becomes generally publicly
available other than through a violation of this provision by the Purchaser or
its agents or (ii) is required to be disclosed in legal proceedings (such as by
deposition, interrogatory, request for documents, subpoena, civil

 

Page 19



--------------------------------------------------------------------------------

investigation demand, filing with any governmental authority or similar
process); provided, however, that before making any disclosure in reliance on
Section 5.4(ii), the Purchaser will give the Company at least fifteen (15) days’
prior written notice (or such shorter period as required by law) specifying the
circumstances giving rise thereto and, the Purchaser will furnish only that
portion of the non-public information which is legally required and will
exercise all reasonable efforts to ensure that confidential treatment will be
accorded any non-public information so furnished; provided, further, that
notwithstanding each Purchaser’s agreement to keep such information
confidential, each Purchaser makes no such acknowledgement that any such
information is material non-public information.

5.5 Non-Public Information. The Company covenants and agrees that neither it nor
any other person acting on its behalf will provide any Purchaser or its agents
or counsel with any information that the Company believes constitutes material
non-public information, unless prior to disclosure of such information the
Company identifies such information as being material non-public information and
provides the Purchaser, such agents or counsel with the opportunity to accept or
refuse to accept such material non-public information for review and any
Purchaser wishing to obtain such information shall have executed a written
agreement regarding the confidentiality and use of such information.
Furthermore, if the Company has disclosed any material non-public information to
the Purchaser, the Purchaser has no duty to keep such information confidential
following the public announcement of this transaction.

5.6 Restriction on Future Issuances. The Company will not, from the date of this
Agreement through the effective date of the Registration Statement (the “Lock-Up
Period”), (a) offer, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock or (b) enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (a) or (b) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise, except for
(x) grants of options, shares of Common Stock and other awards to purchase or
receive shares of Common Stock under the Company’s equity incentive plans that
are in effect as of or prior to the date hereof or (y) issuances of shares of
Common Stock upon the exercise or conversion of securities outstanding as of the
date of this Agreement in accordance with the terms of such securities in effect
on the date hereof or upon the exercise of options or other awards granted under
the Company’s equity incentive plans. The Company agrees not to accelerate the
vesting of any option or warrant or the lapse of any repurchase right prior to
the expiration of the Lock-Up Period, provided that this last sentence of
Section 5.6 shall not apply to the acceleration of the vesting of any option
effected in accordance with the terms of an agreement between the Company and
the holder of such option or as a result of the terms of the option, each in as
in effect as of the date hereof. The Company has caused to be delivered to the
Placement Agent prior to the date of this Agreement a letter, in the form of
Exhibit C hereto (the “Lock-Up Agreement”), from each of the Company’s directors
and officers. The Company will enforce the terms of each Lock-Up Agreement and
issue stop-transfer instructions to the transfer agent for the Common Stock with
respect to any transaction or contemplated transaction that would constitute a
breach of or default under the applicable Lock-Up Agreement.

 

Page 20



--------------------------------------------------------------------------------

5.7 Restriction on Variable Rate Transactions. From the date hereof until the
twelve-month anniversary of the Closing Date, the Company shall be prohibited
from effecting or entering into an agreement to effect any issuance by the
Company or any of its subsidiaries of Common Stock or any outstanding
convertible instruments, options or warrants or similar securities (or a
combination of units thereof) involving a Variable Rate Transaction. “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon and/or varies with the trading prices of or quotations
for the shares of Common Stock at any time after the initial issuance of such
debt or equity securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such debt or equity security or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock or (ii) enters into any agreement, including, but
not limited to, an agreement for an equity line of credit or “at-the-market”
offering, whereby the Company may issue securities at a future determined price
(other than standard and customary “preemptive” or “participation” rights and
excluding any agreement by the Company to issue shares of its Common Stock as
consideration in an acquisition, merger or similar business combination
transaction). For the avoidance of doubt, the issuance of a security which is
subject to customary anti-dilution protections, including where the conversion,
exercise or exchange price is subject to adjustment as a result of stock splits,
reverse stock splits and other similar recapitalization or reclassification
events, shall not be deemed to be a “Variable Rate Transaction.” Any Purchaser
shall be entitled to obtain injunctive relief against the Company to preclude
any such issuance, which remedy shall be in addition to any right to collect
damages.

5.8 Equal Treatment of Purchasers. No consideration (including any modification
of this Agreement and any other documents or agreements executed in connection
with the transaction contemplated hereunder) shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of any
of this Agreement unless the same consideration is also offered to all of the
parties to this Agreement. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of securities of the Company or otherwise.

6. Registration Rights.

6.1 Registration Procedures and Expenses.

(a) The Company shall use commercially reasonable efforts to prepare and file
with the SEC, as promptly as reasonably practicable following Closing, but in no
event later than 45 days following Closing, a registration statement on Form S-3
(or any successor to Form S-3), covering the resale of the Registrable
Securities (as defined below) (the “S-3 Registration Statement”) and as soon as
reasonably practicable thereafter but in no event later than 105 days following
the Closing (135 days in the event of a full review of the S-3 Registration
Statement by the SEC), to effect such registration and any related qualification
or compliance with respect to all Registrable Securities held by the Purchasers.
For purposes of this Agreement, the term “Registrable Securities” shall mean the
Shares and any Common Stock of the Company issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is

 

Page 21



--------------------------------------------------------------------------------

issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, any Shares. In the event that Form S-3 (or any successor
form) is or becomes unavailable to register the resale of the Registrable
Securities at any time prior to the expiration of the Purchasers’ registration
rights pursuant to Section 6.6, the Company shall prepare and file with the SEC,
as promptly as reasonably practicable following the Closing but in no event
later than 45 days following Closing, a registration statement on Form S-1 (or
any successor to Form S-1), covering the resale of the Registrable Securities
(the “S-1 Registration Statement” and collectively the S-3 Registration
Statement, the “Registration Statement”) and as soon as reasonably practicable
thereafter but in no event later than 105 days after the Closing (135 days in
the event of a full review of the S-1 Registration Statement by the SEC), to
effect such registration and any related qualification or compliance with
respect to all Registrable Securities held by the Purchasers. If the
Registration Statement has not been either (i) filed with the SEC on or before
the date that is 45 days after the Closing (the “Required Filing Date”), or
(ii) declared effective by the SEC on or before the date that is 105 days after
the Closing, or 135 days after the Closing in the event of a full review of the
Registration Statement by the SEC (the “Required Effective Date”), the Company
shall, on the business day immediately following either the Required Filing Date
or the Required Effective Date, as applicable, and each 30th day thereafter,
make a payment to the Purchasers as partial liquidated damages for such delay
(together, the “Late Registration Payments”) equal to 1% of the Purchase Price
paid for the Shares then owned by the Purchasers until the Registration
Statement is declared effective by the SEC. Late Registration Payments will be
prorated on a daily basis during each 30 day period and will be paid to the
Purchasers by wire transfer or check within five business days after the earlier
of (i) the end of each 30 day period following the Required Filing Date or the
Required Effective Date, as applicable or (ii) the effective date of the
Registration Statement. If the Company fails to pay any liquidated damages
pursuant to this section in full within seven days after the date payable, the
Company will pay interest thereon at a rate of 12% per annum (or such lesser
maximum amount that is permitted to be paid by applicable law) to the
Purchasers, accruing daily from the date such liquidated damages are due until
such amounts, plus all such interest thereon, are paid in full. “Business day”
means any day except Saturday, Sunday, and any day that is a federal legal
holiday in the United States.

(b) The Company shall use commercially reasonable efforts to:

(i) prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus forming a part thereof (the
“Prospectus”) used in connection therewith as may be necessary or advisable to
keep the Registration Statement current and effective for the Registrable
Securities held by a Purchaser for a period ending on the earliest of (i) the
second anniversary of the Closing Date, (ii) the date on which all Registrable
Securities may be sold pursuant to Rule 144 during any three-month period
without the requirement for the Company to be in compliance with the current
public information required under Rule 144(c)(1) or (iii) such time as all
Registrable Securities have been sold pursuant to a registration statement or
Rule 144. At such time the Company is no longer required to keep the
Registration Statement current and effective for the Registrable Securities held
by a Purchaser (the “Registration Statement Termination Date”), that Purchaser
will no longer accrue any additional liquidated damages payments pursuant to
Sections 6.1(a) or 6.2(c); however, the Company shall still be obligated to make
all payments under Sections 6.1(a) or 6.2(c) that were not made prior to the
Registration Statement Termination Date for that Purchaser. The Company shall
notify each Purchaser promptly upon the Registration Statement and each
post-effective

 

Page 22



--------------------------------------------------------------------------------

amendment thereto being declared effective by the SEC and advise each Purchaser
that the form of Prospectus contained in the Registration Statement or
post-effective amendment thereto, as the case may be, at the time of
effectiveness meets the requirements of Section 10(a) of the Securities Act or
that it intends to file a Prospectus pursuant to Rule 424(b) under the
Securities Act that meets the requirements of Section 10(a) of the Securities
Act;

(ii) furnish to the Purchaser with respect to the Registrable Securities
registered under the Registration Statement such number of copies of the
Registration Statement and the Prospectus (including supplemental prospectuses)
filed with the SEC in conformance with the requirements of the Securities Act
and such other documents as the Purchaser may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Registrable
Securities by the Purchaser;

(iii) make any necessary blue sky filings;

(iv) pay the expenses incurred by the Company and the Purchasers in complying
with Section 6, including, all registration and filing fees, FINRA fees,
exchange listing fees, printing expenses, fees and disbursements of counsel for
the Company, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (but excluding attorneys’ fees
of any Purchaser and any and all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities by the Purchasers);

(v) advise the Purchasers, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation of any
proceeding for that purpose; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and

(vi) with a view to making available to the Purchaser the benefits of Rule 144
and any other rule or regulation of the SEC that may at any time permit the
Purchaser to sell Registrable Securities to the public without registration:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144, until the earlier of (A) such date as all of the
Registrable Securities qualify to be resold immediately pursuant to Rule 144 or
any other rule of similar effect during any three-month period without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) or (B) such date as all of the
Registrable Securities shall have been resold pursuant to Rule 144 (and may be
further resold without restriction); (ii) file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and under the Exchange Act; and (iii) furnish to the Purchaser upon request, as
long as the Purchaser owns any Registrable Securities, (A) a written statement
by the Company as to whether it has complied with the reporting requirements of
the Securities Act and the Exchange Act, (B) a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail the Purchaser of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.

 

Page 23



--------------------------------------------------------------------------------

The Company understands that the Purchasers disclaim being an underwriter, but
acknowledges that a determination by the SEC that a Purchaser is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.

6.2 Transfer of Shares After Registration; Suspension.

(a) Except in the event that Section 6.2(b) applies, the Company shall: (i) if
deemed necessary or advisable by the Company, prepare and file from time to time
with the SEC a post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Registrable Securities being sold
thereunder, such Prospectus will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; (ii) provide the Purchasers copies of any documents
filed pursuant to Section 6.2(a)(i); and (iii) upon request, inform each
Purchaser who so requests that the Company has complied with its obligations in
Section 6.2(b)(i) (or that, if the Company has filed a post-effective amendment
to the Registration Statement which has not yet been declared effective, the
Company will notify the Purchaser to that effect, will use its commercially
reasonable efforts to secure the effectiveness of such post-effective amendment
as promptly as possible and will promptly notify the Purchaser pursuant to
Section 6.2(b)(i) when the amendment has become effective). Each Purchaser
hereby agrees that if the Company provides such Purchaser notice that the
Company deems it necessary to file an amendment or prospectus supplement in
accordance with Section 6.2(a)(i) hereof, that each such Purchaser shall
immediately cease any and all sales of Registrable Securities under such
Registration Statement until such amendment or prospectus supplement has been
filed by the Company with the SEC. In addition, upon a Registration Statement
Termination Date, each Purchaser hereby agrees that if the Company provides such
Purchaser notice of its intention to remove from registration the Registrable
Securities covered by such Registration Statement which remain unsold, such
Purchaser will discontinue any sales of such Registrable Securities and promptly
notify the Company of the number of Registrable Securities registered which
remain unsold immediately upon receipt of such notice from the Company.

(b) Subject to Section 6.2(c), in the event: (i) of any request by the SEC or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to the
Registration Statement or related Prospectus or for additional information;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation of any proceeding for
such purpose; or (iv) of any event or circumstance which necessitates the making
of any changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not

 

Page 24



--------------------------------------------------------------------------------

misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; then the Company
shall promptly deliver a certificate in writing to the Purchasers (the
“Suspension Notice”) to the effect of the foregoing and, upon receipt of such
Suspension Notice, the Purchasers will refrain from selling any Registrable
Securities pursuant to the Registration Statement (a “Suspension”) until the
Purchasers are advised in writing by the Company that the current Prospectus may
be used, and have received copies from the Company of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus. In the event of any Suspension, the Company will use its
commercially reasonable efforts to cause the use of the Prospectus so suspended
to be resumed as soon as reasonably practicable after delivery of a Suspension
Notice to the Purchasers. In addition to and without limiting any other remedies
(including, without limitation, at law or at equity) available to the Company
and the Purchaser, the Company and the Purchasers shall be entitled to specific
performance in the event that the other party fails to comply with the
provisions of this Section 6.2(b).

(c) Notwithstanding the foregoing paragraphs of this Section 6.2, the Company
shall use its commercially reasonable efforts to ensure that (i) a Suspension
shall not exceed 30 days individually, (ii) Suspensions covering no more than 45
days, in the aggregate, shall occur during any twelve month period and
(iii) each Suspension shall be separated by a period of at least 30 days from a
prior Suspension (each Suspension that satisfies the foregoing criteria being
referred to herein as a “Qualifying Suspension”). In the event that there occurs
a Suspension (or part thereof) that does not constitute a Qualifying Suspension,
the Company shall pay to the Purchasers, on the 30th day following the first day
of such Suspension (or the first day of such part), and on each 30th day
thereafter, an amount equal to 1% of the Purchase Price paid for the Shares
purchased by such Purchaser and not previously sold by such Purchaser with such
payments to be prorated on a daily basis during each 30 day period and will be
paid to the Purchaser by wire transfer or check within five business days after
the end of each 30 day period following.

(d) If a Suspension is not then in effect, the Purchasers may sell Registrable
Securities under the Registration Statement, provided that they comply with any
applicable prospectus delivery requirements. Upon receipt of a request therefor,
the Company will provide an adequate number of current Prospectuses to each
Purchaser and to any other parties reasonably requiring such Prospectuses.

(e) The Company shall cause its transfer agent to issue a certificate without
any restrictive legend to a purchaser of any Registrable Securities from the
Purchasers, if no Suspension is in effect at the time of sale, (i) upon the
effectiveness of a registration statement (including the Registration Statement)
covering the Shares, or (ii) following a sale of such Shares pursuant to Rule
144, or (iii) while such Shares are eligible for sale under Rule 144. Following
such time as restrictive legends are not required to be placed on the Shares,
the Company will, no later than three business days following the delivery by a
Purchaser to the Company or the Company’s transfer agent of a certificate
representing the Shares containing a restrictive legend, deliver or cause to be
delivered to such Purchaser Shares that are free from the restrictive legend
provided for in Section 3.3(b). Upon request of a Purchaser, the Company shall
use commercially reasonable efforts to have the Company’s transfer agent to
effect the removal of

 

Page 25



--------------------------------------------------------------------------------

the legend hereunder promptly after such time as restrictive legends are not
required on the Shares, including delivery of a certificate or opinion of
counsel if required by the Company’s transfer agent. The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in Section 3.3.
Shares subject to legend removal hereunder shall be transmitted by the transfer
agent of the Company to the Purchasers by crediting the account of the
Purchaser’s prime broker with the Depository Trust Company system. The Company
will pay all fees and expenses of its transfer agent and the Depository Trust
Company in connection with the removal of legends pursuant to this Section
6.2(e).

6.3 Indemnification. For the purpose of this Section 6.3:

(a) the term “Selling Stockholder” shall mean a Purchaser, its general partners,
managing members, managers, executive officers and directors and each person, if
any, who controls that Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act;

(b) the term “Registration Statement” shall include any final Prospectus,
exhibit, supplement or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement (or deemed to be a part
thereof) referred to in Section 6.1; and

(c) the term “untrue statement” shall mean any untrue statement or alleged
untrue statement of a material fact, or any omission or alleged omission to
state in the Registration Statement a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(d) The Company agrees to indemnify and hold harmless each Selling Stockholder
from and against any losses, claims, damages or liabilities to which such
Selling Stockholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in the Registration Statement, (ii) any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or the failure of the Company to perform its obligations
hereunder or (iii) any failure by the Company to fulfill any undertaking
included in the Registration Statement, and the Company will reimburse such
Selling Stockholder for any reasonable legal expense or other actual accountable
out-of-pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim; provided, however,
that the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of, or is based upon, an untrue
statement made in such Registration Statement in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Selling Stockholder specifically for use in preparation of the Registration
Statement or the failure of such Selling Stockholder to comply with its
covenants and agreements contained herein or any statement or omission in any
Prospectus that is corrected in any subsequent Prospectus that was delivered to
the Selling Stockholder prior to the pertinent sale or sales by the Selling
Stockholder.

(e) Each Purchaser severally (as to itself), and not jointly, agrees to
indemnify and hold harmless the Company (and each person, if any, who controls
the Company within the

 

Page 26



--------------------------------------------------------------------------------

meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
each officer of the Company who signs the Registration Statement and each
director of the Company) from and against any losses, claims, damages or
liabilities to which the Company (or any such officer, director or controlling
person) may become subject (under the Securities Act or otherwise), insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon, (i) any inaccuracy in the
representations and warranties of that Purchaser contained in this Agreement or
any failure by that Purchaser to comply with the covenants and agreements
contained herein or (ii) any untrue statement of a material fact contained in
the Registration Statement if, and only if, such untrue statement was made in
reliance upon and in conformity with written information furnished by or on
behalf of that Purchaser specifically for use in preparation of the Registration
Statement, and that Purchaser will reimburse the Company (or such officer,
director or controlling person, as the case may be), for any reasonable legal
expense or other reasonable actual accountable out-of-pocket expenses reasonably
incurred in investigating, defending or preparing to defend any such action,
proceeding or claim. The obligation to indemnify shall be limited to the net
amount of the proceeds received by the Purchaser from the sale of the
Registrable Securities pursuant to the Registration Statement.

(f) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 6.3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Section 6.3 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section 6.3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel (who
shall not be the same as the opining counsel) at the expense of such
indemnifying person; provided, however, that no indemnifying person shall be
responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided that such consent shall not be unreasonably
withheld. No indemnifying person shall, without the prior written consent of the
indemnified person, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified person is or could reasonably
have

 

Page 27



--------------------------------------------------------------------------------

been a party and indemnification could have been sought hereunder by such
indemnified person, unless such settlement includes an unconditional release of
such indemnified person from all liability on claims that are the subject matter
of such proceeding.

(g) If the indemnification provided for in this Section 6.3 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (d) or (e)
above in respect of any losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) referred to therein, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the liable Purchaser on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Company on the one hand or the liable Purchaser on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement. The Company and the Purchasers agree that it
would not be just and equitable if contribution pursuant to this subsection
(g) were determined by pro rata allocation (even if the Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take into account the equitable considerations referred to above in this
subsection (g). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (g) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (g), no Purchasers shall be required to contribute
any amount in excess of the amount by which the net amount received by that
Purchaser from the sale of the Registrable Securities to which such loss relates
exceeds the amount of any damages which that Purchaser has otherwise been
required to pay to the Company by reason of such untrue statement. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Purchasers’ obligations in
this subsection to contribute are several in proportion to their sales of
Registrable Securities to which such loss relates and not joint.

(h) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 6.3, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 6.3 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act.

(i) The obligations of the Company and of the Purchasers under this Section 6.3
shall survive completion of any offering of Registrable Securities in such
Registration Statement for a period of two years from the effective date of the
Registration Statement. No indemnifying party, in the defense of any such claim
or litigation, shall, except with the consent of each indemnified party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

 

Page 28



--------------------------------------------------------------------------------

6.4 Termination of Conditions and Obligations. The conditions precedent imposed
by Section 3 or this Section 6 upon the transferability of the Registrable
Securities shall cease and terminate as to any particular number of the
Registrable Securities when such Registrable Securities shall have been
effectively registered under the Securities Act and sold or otherwise disposed
of in accordance with the intended method of disposition set forth in the
Registration Statement covering such Registrable Securities or at such time as
an opinion of counsel satisfactory to the Company shall have been rendered to
the effect that such conditions are not necessary in order to comply with the
Securities Act. The Company shall request an opinion of counsel promptly upon
receipt of a request therefor from a Purchaser.

6.5 Information Available. So long as the Registration Statement is effective
covering the resale of Registrable Securities owned by a Purchaser, the Company
will furnish (or, to the extent such information is available electronically
through the Company’s filings with the SEC, the Company will make available via
the SEC’s EDGAR system or any successor thereto) to each Purchaser:

(a) as soon as practicable after it is available, one copy of (i) its Annual
Report to Stockholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted accounting principles by a
national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Stockholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);

(b) upon the request of the Purchaser, all exhibits excluded by the
parenthetical to subparagraph (a)(ii) of this Section 6.5 as filed with the SEC
and all other information that is made available to stockholders; and

(c) upon the reasonable request of the Purchaser, an adequate number of copies
of the Prospectuses to supply to any other party requiring such Prospectuses;
and the Company, upon the reasonable request of a Purchaser, will meet with each
Purchaser or a representative thereof at the Company’s headquarters during the
Company’s normal business hours to discuss all information relevant for
disclosure in the Registration Statement covering the Registrable Securities and
will otherwise reasonably cooperate with the Purchasers conducting an
investigation for the purpose of reducing or eliminating the Purchasers’
exposure to liability under the Securities Act, including the reasonable
production of information at the Company’s headquarters; provided, that the
Company shall not be required to disclose any confidential information to or
meet at its headquarters with a Purchaser until and unless that Purchaser shall
have entered into a confidentiality agreement in form and substance reasonably
satisfactory to the Company with the Company with respect thereto.

6.6 Public Statements; Limitation on Information. The Company agrees to
(A) issue a press release by 9:00 a.m. (New York City time) on the business day
immediately following the date hereof disclosing the material terms of the
Offering and (B) file a Current Report on Form 8-K within the time required by
and in accordance with the requirements of the Exchange Act. Such Current Report
on Form 8-K shall include a form of this Agreement (and all exhibits and
schedules thereto) as an exhibit thereto. From and after the issuance of such
press release, the Company represents to the Purchasers that it shall have
publicly disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its

 

Page 29



--------------------------------------------------------------------------------

subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the Offering. The Company will not issue any public
statement, press release or any other public disclosure listing a Purchaser as
one of the purchasers of the Shares without that Purchaser’s prior written
consent, except as may be required by applicable law or regulation or rules of
any exchange on which the Company’s securities are listed. The Company shall not
provide, and shall cause each of its subsidiaries and the respective officers,
directors, employees and agents of the Company and each of its subsidiaries not
to provide, the Purchasers with any material nonpublic information regarding the
Company or any subsidiary from and after the date the Company files, or is
required by this Section to file, the Current Report on Form 8-K with the SEC
without the prior express written consent of the Purchaser.

6.7 Limits on Additional Issuances. Without limiting the provisions of
Section 5.6, the Company will not, for a period of six months following the
Closing Date offer for sale or sell any securities unless, in the opinion of the
Company’s counsel, such offer or sale does not jeopardize the availability of
exemptions from the registration and qualification requirements under applicable
securities laws with respect to the Offering. Except for the issuance of equity
awards under the Company’s equity incentive plans, the issuance of Common Stock
upon exercise of outstanding options and warrants, the issuance of Common Stock
purchase warrants, and the offering contemplated hereby, the Company has not
engaged in any offering of equity securities during the six months prior to the
date of this Agreement. The foregoing provisions shall not prevent the Company
from filing a “shelf” registration statement pursuant to Rule 415 under the
Securities Act, but the foregoing provisions shall apply to any sale of
securities thereunder.

6.8 Form D and State Securities Filings. The Company will file with the SEC a
Notice of Sale of Securities on Form D with respect to the Shares, as required
under Regulation D under the Securities Act, no later than 15 days after the
Closing Date. The Company will promptly and timely file all documents and pay
all filing fees required by any states’ securities laws in connection with the
sale of Shares.

6.9 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 6 may be assigned by a
Purchaser to a party that acquires, other than pursuant to the Registration
Statement or Rule 144, any of the Registrable Securities. Any such permitted
assignee shall have all the rights of such Purchaser under this Section 6 with
respect to the Registrable Securities transferred.

6.10 Selling Stockholder Questionnaire. As a condition to the inclusion of its
Registrable Securities in the Registration Statement, each Purchaser shall
furnish to the Company such information regarding such Purchaser and the
distribution proposed by such Purchaser as the Company may reasonably request in
writing, including furnishing to the Company a completed questionnaire in the
form attached to this Agreement as Exhibit B (a “Selling Holder Questionnaire”).
The Company shall not be required to include the Registrable Securities of a
Purchaser in a Registration Statement and shall not be required to pay any
liquidated or other damages hereunder to any such Purchaser who fails to furnish
to the Company a fully completed Selling Holder Questionnaire at least three
business days prior to the filing of the Registration Statement.

6.11 Short Sales and Confidentiality After The Date Hereof. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that neither it,
nor any affiliate

 

Page 30



--------------------------------------------------------------------------------

acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales, of any of the Company’s securities
during the period commencing with the Discussion Time and ending at such time
the transactions contemplated by this Agreement are first publicly announced.
Each Purchaser, severally and not jointly with the other Purchasers, covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and any material
non-public information provided to the Purchaser. Notwithstanding the foregoing,
and notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced,
(ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced and (iii) no Purchaser shall have
any duty of confidentiality to the Company or its subsidiaries with respect to
the transactions contemplated by this Agreement after the issuance of the press
release described in Section 6.6. Notwithstanding the foregoing, in the case of
a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the securities covered by this Agreement.

7. Miscellaneous.

7.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the choice
of law provisions thereof, and the federal laws of the United States.

7.2 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Purchasers, as
applicable. Except as otherwise expressly provided herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors, assigns,
heirs, executors, and administrators of the parties hereto.

7.3 Entire Agreement. This Agreement and the exhibits hereto, and the other
documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

7.4 Severability. In the event any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal, and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Page 31



--------------------------------------------------------------------------------

7.5 Amendment and Waiver. Except as otherwise provided herein, any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and the Purchasers holding Shares that
constitute at least a majority of the Shares then held by the Purchasers. Any
amendment or waiver effected in accordance with this Section 7.5 shall be
binding upon any holder of any Shares purchased under this Agreement, each
future holder of all such securities, and the Company.

7.6 Fees and Expenses. Except as otherwise set forth herein, the Company and the
Purchasers shall bear their own expenses and legal fees incurred on their behalf
with respect to this Agreement and the transactions contemplated hereby. Each
party hereby agrees to indemnify and to hold harmless of and from any liability
the other parties for any commission or compensation in the nature of a finder’s
fee to any broker or other person or firm (and the costs and expenses of
defending against such liability or asserted liability) for which such
indemnifying party or any of its employees or representatives are responsible.

7.7 Notices. All notices, requests, consents, and other communications hereunder
shall be in writing, shall be delivered (A) if within the United States, by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or by electronic mail, or
(B) if from outside the United States, by International Federal Express (or
comparable service) or facsimile, and shall be deemed given (i) if delivered by
first-class registered or certified mail domestic, upon the business day
received, (ii) if delivered by nationally recognized overnight carrier, one
business day after timely delivery to such carrier, (iii) if delivered by
International Federal Express (or comparable service), two business days after
so mailed, (iv) if delivered by facsimile or electronic mail, upon electric
confirmation of receipt and shall be addressed as follows, or to such other
address or addresses as may have been furnished in writing by a party to another
party pursuant to this paragraph:

if to the Company, to:

Mattersight Corporation

200 W. Madison Street

Suite 3100

Chicago, Illinois 60606

Attention: David B. Mullen

Facsimile: 775-252-9987

Email: Dave.Mullen@mattersight.com

with a copy to (which shall not constitute notice hereunder):

Cooley LLP

380 Interlocken Crescent

Suite 900

Broomfield, Colorado 80021

Attention: Matthew Dubofsky, Esq.

Facsimile: 720-566-4099

Email: mdubofsky@cooley.com

if to the Purchaser, at its address on the signature page to this Agreement.

 

Page 32



--------------------------------------------------------------------------------

7.8 Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement or by the Placement Agent, all
covenants, agreements, representations and warranties made by the Company and
the Purchasers herein shall survive the execution of this Agreement, the
delivery to the Purchasers of the Shares being purchased and the payment
therefor, and a party’s reliance on such representations and warranties shall
not be affected by any investigation made by such party or any information
developed thereby.

7.9 Counterparts. This Agreement may be executed by facsimile signature and in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one instrument.

7.10 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein, and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement. Each Purchaser confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Purchaser, solely, and not between the Company and
the Purchasers collectively and not between and among the Purchasers, unless
expressly stated otherwise therein.

[The Remainder of this Page is Blank]

 

Page 33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the foregoing Common Stock Purchase Agreement is hereby
executed as of the date first above written.

 

MATTERSIGHT CORPORATION By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the foregoing Common Stock Purchase Agreement is hereby
executed as of the date first above written.

 

 

 

  Name of Purchaser    

 

  By:  

 

  Name:  

 

  Title:  

 

 

  Investment Amount (# shares):  

 

  Investment Amount ($ @ [●]/share):  

 

  Tax Identification No.:  

 

  Jurisdiction of Organization:  

 

  Jurisdiction of Principal Place of Operations:  

 

 

  Address for Notice:     

 

 

 

 

 

  Attention:  

 

  Telephone:  

 

  Facsimile:  

 

 

  Delivery Instructions (if different from above):     

 

 

 

 

 

  Attention:   

 

  Telephone:   

 

  Facsimile:   

 



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PURCHASERS

 

Purchaser

  

Common

Shares

  

Aggregate Purchase
Price

  

Jurisdiction of
Organization

  

Jurisdiction of
Principal Place of
Operations

                                                                                
                                                                                
                                                                                
                                                                    



--------------------------------------------------------------------------------

EXHIBIT B

SELLING STOCKHOLDER QUESTIONNAIRE

MATTERSIGHT CORPORATION

The following information is requested from the entity you represent for the
preparation and filing by MATTERSIGHT CORPORATION (the “Company”) of a
Registration Statement (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) covering the resale of the shares of the
Company’s common stock (the “Shares”) purchased by the entity and other
purchasers (collectively referred to as the “Selling Stockholders”) pursuant to
a Common Stock Purchase Agreement dated in February 2017 (the “Financing”).
Under SEC rules, the Company must disclose in the Registration Statement all of
the shares of the Company’s stock that the Selling Stockholders “beneficially
own” (please see the definition of beneficial ownership on Appendix A of this
questionnaire). Thus, this questionnaire inquires as to the entity’s beneficial
ownership of the Company’s securities, regardless of the manner in which it was
acquired.

Please keep in mind that, throughout the questionnaire, the “Company” refers to
Mattersight Corporation and any of its subsidiaries. If information is provided
with respect to a subsidiary of the Company, please so indicate.

Even if the entity does not own any shares of common stock or other securities
of the Company other than the Shares that it received in connection with the
Financing, please read the questionnaire carefully and fill out the
questionnaire in its entirety (responding zero or not applicable, where
appropriate). The definitions of all bolded, italicized terms used in this
questionnaire are set forth at the end of this questionnaire. Please return this
questionnaire to, or if you should you have any questions concerning any part of
the questionnaire please contact, Nathan Jeffries at Cooley LLP; Phone – (720)
206-7602; Email – njeffries@cooley.com.

* * * * * * * * *

 

A. GENERAL INFORMATION

Please provide the entity’s complete business address, including email address
and the name of the contact person:

 

 

 

 

 

 

 

Page B-1



--------------------------------------------------------------------------------

B. SECURITIES HOLDINGS

 

  B.1. Please fill in all blanks in the following questions related to the
entity’s beneficial ownership of the Company’s securities. Generally, the term
“beneficial ownership” refers to any direct or indirect interest in the
securities which entitles the entity to any of the rights or benefits of
ownership, even though it may not be the holder of record of the securities. For
example, securities held in “street name” over which the entity exercises voting
or investment power would be considered beneficially owned by it.

If the entity has any reason to believe that any interest in securities of the
Company which it may have, however remote, is a beneficial interest, please
describe such interest. For purposes of responding to this questionnaire, it is
preferable to err on the side of inclusion rather than exclusion. Where the
SEC’s interpretation of beneficial ownership would require disclosure of the
entity’s interest or possible interest in certain securities of the Company, and
you believe that it does not actually possess the attributes of beneficial
ownership, an appropriate response is to disclose the interest and at the same
time disclaim beneficial ownership of the securities.

 

  (a) As of the date hereof, the entity owned outright (including shares
registered in its name individually or jointly with others, shares held in the
name of a bank, broker, nominee, depository or in “street name” for its
account),                     shares of the Company’s common stock and ) and
                        shares of the Company’s preferred stock.

 

  (b) In addition to the number of shares the entity owns outright as indicated
by the answer to question B.1(a), of the date hereof, it had or shared voting
power or investment power, directly or indirectly, through a contract,
arrangement, understanding, relationship or otherwise (e.g., shares subject to a
written voting or investment arrangement, or shares held by a corporate benefit
plan over which it exercises control), over                     shares of the
Company’s common stock and ),                      shares of the Company’s
preferred stock (none indicated by “0” above). With respect to those shares,
provide the following information:

(i) Number of shares of common stock with sole voting power:
                    

(ii) Number of shares of preferred stock with sole voting power:
                    

 

Page B-2



--------------------------------------------------------------------------------

(iii) Number of shares with shared voting power; with whom shared; and the
nature of the relationship and any underlying voting trust agreement, investment
arrangement or the like:

 

Class

   Number of shares      With whom shared      Nature of relationship           
                 

(iv) Number of shares of common stock with sole investment power:
                    

(v) Number of shares of preferred stock with sole investment power:
                    

(vi) Number of shares with shared investment power; with whom that power is
shared; and the nature of the relationship and any underlying voting trust
agreement, investment arrangement or the like:

 

Class

   Number of shares      With whom shared      Nature of relationship           
                 

 

  (c) Beginning sixty days after the date hereof, the entity will have the right
to acquire directly                      shares of the Company’s common stock
and                      shares of the Company’s preferred stock, including, but
not limited to, any right to acquire shares (i) upon the exercise of any option,
warrant or right; (ii) upon conversion of a security; (iii) pursuant to the
power to revoke a trust, discretionary account or similar arrangement; or
(iv) pursuant to the automatic termination of a trust (none, indicated by “0”
above).

 

  (d) Beginning sixty days after the date hereof, the entity will have the right
to acquire indirectly, or to acquire “voting power” and/or “investment power”
with respect to,                      shares of the Company’s common stock and
                     shares of the Company’s preferred stock, including, but not
limited to, any right to acquire shares (i) upon the exercise of any option,
warrant or right; (ii) upon conversion of a security; (iii) pursuant to the
power to revoke a trust, discretionary account or similar arrangement; or
(iv) pursuant to the automatic termination of a trust (none, indicated by “0”
above).

 

Page B-3



--------------------------------------------------------------------------------

If the entity is a corporation, limited liability company or limited partnership
or other similar entity, please name the corporate parent, controlling
stockholder, managing member or general partner and each person controlling such
corporate parent, controlling stockholder, managing member or general partner.

 

 

 

 

 

 

If the entity wishes to disclaim beneficial ownership of any of the shares
described in question B.1(b) or (d) above for purposes other than for use in the
Registration Statement, please indicate the number and class of shares being
disclaimed and the reason therefor:

 

 

 

 

 

 

 

C. RELATIONSHIP WITH THE COMPANY

Please disclose any office, position or material relationship that the entity or
any of its principals has had with the Company or any of its affiliates during
the last three years:

 

 

 

 

 

 

 

D. SUPPLEMENTAL INFORMATION

 

  D.1. (a) State whether the Selling Stockholder is a registered broker-dealer.

Yes      No     

(b) If yes, did the Selling Stockholder receive the securities as compensation
for investment banking services to the Company?

Yes      No     

Note: If no, the Commission’s staff has indicated that the Selling Stockholder
should be identified as an underwriter in the Registration Statement.

(c) State whether the Selling Stockholder is an affiliate of a broker-dealer.

Yes      No     

 

Page B-4



--------------------------------------------------------------------------------

Note: If yes, provide a narrative explanation below:

 

 

(d) If the Selling Stockholder is an affiliate of a broker-dealer, do you
certify that it bought the securities in the ordinary course of business, and at
the time of the purchase of the securities to be resold, the Selling Stockholder
had no agreements or understandings, directly or indirectly, with any person to
distribute the securities?

Yes      No     

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

E. GENERAL

The regulations of the SEC require that, if otherwise disclosable, the
information the entity has furnished in response to the questions above be
included in the Registration Statement. If you know of any additional
information necessary to make the answers you have given on behalf of the entity
above not misleading in the light of the circumstances under which your answers
were made, please furnish below:

 

 

 

 

 

 

 

Page B-5



--------------------------------------------------------------------------------

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable resale Registration
Statement. All notices hereunder and pursuant to the Common Stock Purchase
Agreement shall be made in writing, by hand delivery, confirmed or facsimile
transmission, first-class mail or air courier guaranteeing overnight delivery at
the address set forth below. In the absence of any such notification, the
Company shall be entitled to continue to rely on the accuracy of the information
in this Questionnaire.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items A through E above and the inclusion of
such information in the resale Registration Statement and the related
prospectus. The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of any such
Registration Statement and prospectus.

By signing below, the undersigned consents to and agrees to comply with the
“Plan of Distribution” attached hereto as Appendix B, which substantively
reflect the “Plan of Distribution” to be included in the Registration Statement.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, particularly Regulation M in connection with any offering of
Registrable Securities pursuant to the resale Registration Statement. The
undersigned also acknowledges that it understands that the answers to this
Questionnaire are furnished for use in connection with Registration Statements
filed pursuant to the Common Stock Purchase Agreement and any amendments or
supplements thereto filed with the Commission pursuant to the Securities Act of
1933, as amended.

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

 

Page B-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:  

 

    Selling Stockholder:      

 

      By:  

 

      Name:  

 

      Title:  

 

 

Page B-7



--------------------------------------------------------------------------------

APPENDIX B

TO EXHIBIT B

PLAN OF DISTRIBUTION

We are registering for resale by the selling stockholders and certain
transferees a total of                      shares of Common Stock. We will not
receive any of the proceeds from the sale by the selling stockholders of the
shares of common stock. We will bear all fees and expenses incident to our
obligation to register the shares of Common Stock. If the shares of Common Stock
are sold through broker-dealers or agents, the selling stockholder will be
responsible for any compensation to such broker-dealers or agents.

The selling stockholders may pledge or grant a security interest in some or all
of the shares of Common Stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of Common Stock from time to time pursuant to this
prospectus.

The selling stockholders also may transfer and donate the shares of Common Stock
in other circumstances in which case the transferees, donees, pledgees, or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

The selling stockholders will sell their shares of Common Stock subject to the
following:

 

  •   all of a portion of the shares of Common Stock beneficially owned by the
selling stockholders or their perspective pledgees, donees, transferees or
successors in interest, may be sold on the OTC Bulletin Board Market, any
national securities exchange or quotation service on which the shares of our
Common Stock may be listed or quoted at the time of sale, in the over-the
counter market, in privately negotiated transactions, through the writing of
options, whether such options are listed on an options exchange or otherwise,
short sales or in a combination of such transactions;

 

  •   each sale may be made at market price prevailing at the time of such sale,
at negotiated prices, at fixed prices or at carrying prices determined at the
time of sale;

 

  •   some or all of the shares of Common Stock may be sold through one or more
broker-dealers or agents and may involve crosses, block transactions or hedging
transactions. The selling stockholders may enter into hedging transactions with
broker-dealers or agents, which may in turn engage in short sales of the Common
Stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of Common Stock short and deliver shares of
Common Stock to close out short positions or loan or pledge shares of Common
Stock to broker-dealers or agents that in turn may sell such shares; and

 

  •  

in connection with such sales through one or more broker-dealers or agents, such
broker-dealers or agents may receive compensation in the form of discounts,
concessions or commissions from the selling stockholders and may receive
commissions from the purchasers of the shares of Common Stock for whom they act
as broker-dealer or agent or to whom they sell as principal (which discounts,
concessions or commissions as to particular broker-dealers or agents may be in

 

Page B-8



--------------------------------------------------------------------------------

 

excess of those customary in the types of transaction involved). Any
broker-dealer or agent participating in any such sale may be deemed to be an
“underwriter” within the meaning of the Securities Act and will be required to
deliver a copy of this prospectus to any person who purchases any share of
Common Stock from or through such broker-dealer or agent. We have been advised
that, as of the date hereof, none of the selling stockholders have made any
arrangements with any broker-dealer or agent for the sale of their shares of
common stock.

The selling stockholder and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any profits realized by the selling
stockholders and any commissions paid, or any discounts or concessions allowed
to any such broker-dealer may be deemed to be underwriting commissions or
discounts under the Securities Act. In addition, any shares of Common Stock
covered by this prospectus which qualify for sale pursuant to Rule 144 may be
sold under Rule 144 rather than pursuant to this prospectus. A selling
stockholder may also transfer, devise or gift the shares of Common Stock by
other means not covered in this prospectus in which case the transferee,
devisee, or giftee will be the selling stockholder under this prospectus.

If required at the time a particular offering of the shares of Common Stock is
made, a prospectus supplement or, if appropriate, a post-effective amendment to
the shelf registration statements of which this prospectus is a part, will be
distributed which will set forth the aggregate amount of shares of Common Stock
being offered and the terms of the offering, including the name or names of any
broker-deals or agents, any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.

Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with. There can
be no assurance that any selling stockholder will sell any or all of the shares
of Common Stock registered pursuant to the shelf registration statement, of
which this prospectus forms a part.

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of Common Stock by the selling stockholders and any other participating
person. Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of Common Stock to engage in market-making activities
with respect to the shares of Common Stock. All of the foregoing may affect the
marketability of the shares of Common Stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
Common Stock.

We will bear all expenses of the registration of the shares of Common Stock
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with the state securities of “blue sky” laws. The
selling stockholders will pay all underwriting discounts and selling commissions
and expenses, brokerage fees and transfer taxes, as well as the

 

Page B-9



--------------------------------------------------------------------------------

fees and disbursements of counsel to and experts for the selling stockholders,
if any. We will indemnify the selling stockholders against liabilities,
including some liabilities under the Securities Act, in accordance with the
registration rights agreement or the selling stockholder will be entitled to
contribution. We will be indemnified by the selling stockholders against civil
liabilities, including liabilities under the Securities Act that may arise from
any written information furnished to us by the selling stockholders for use in
this prospectus, in accordance with the related securities purchase agreement or
will be entitled to contribution. Once sold under this shelf registration
statement, of which this prospectus forms a part, the shares of Common Stock
will be freely tradable in the hands of persons other than our affiliates.

We have agreed to keep the registration statement that includes this prospectus
effective until the earlier of (i) the second anniversary of the closing under
the Purchase Agreement, (ii) the date on which all shares of common stock sold
under the Purchase Agreement may be sold pursuant to Rule 144 during any
three-month period without the requirement for the Company to be in compliance
with the current public information required under Rule 144(c)(1) or (iii) such
time as all shares of common stock sold under the Purchase Agreement have been
sold pursuant to a registration statement or Rule 144.

 

Page B-10



--------------------------------------------------------------------------------

EXHIBIT C

Form of Lock-Up

Date:                     

Craig-Hallum Capital Group LLC

222 South Ninth Street, Suite 350

Minneapolis, Minnesota 55402

Ladies and Gentlemen:

Pursuant to Section 4.1(k) of the Common Stock Purchase Agreement, dated
February 23, 2017, by and between Mattersight Corporation, a Delaware
corporation (the “Company”), and the parties listed on Exhibit A attached
thereto (the “Purchase Agreement”), and as an inducement to Craig-Hallum Capital
Group LLC (“Craig-Hallum”) to act as placement agent for the offering of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), pursuant
to the Purchase Agreement (the “Offering”), the undersigned hereby agrees that
without, in each case, the prior written consent of Craig-Hallum during the
period specified in the second succeeding paragraph (the “Lock-Up Period”), the
undersigned will not: (1) offer, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, make any
short sale or otherwise transfer or dispose of, directly or indirectly, any
shares of the Company’s Common Stock or any securities convertible into,
exercisable or exchangeable for or that represent the right to receive Common
Stock (including without limitation, Common Stock which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and securities which may
be issued upon exercise of a stock option or warrant) whether now owned or
hereafter acquired (the “Undersigned’s Securities”); (2) enter into any swap or
other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Undersigned’s Securities, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise; (3) make any demand
for or exercise any right with respect to, the registration of any Common Stock
or any security convertible into or exercisable or exchangeable for Common
Stock; or (4) publicly disclose the intention to do any of the foregoing.

The undersigned agrees that the foregoing restrictions preclude the undersigned
from engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Securities even if such Undersigned’s Securities would be
disposed of by someone other than the undersigned. Such prohibited hedging or
other transactions would include without limitation any short sale or any
purchase, sale or grant of any right (including without limitation any put or
call option) with respect to any of the Undersigned’s Securities or with respect
to any security that includes, relates to or derives any significant part of its
value from such Undersigned’s Securities.

The initial Lock-Up Period will commence on the date of this Agreement and
continue through and include the effective date of the Registration Statement
(as defined in the Purchase Agreement).

 

Page C-1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Securities (i) as a bona fide gift or gifts, (ii) to any trust for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
(iii) if the undersigned is a corporation, partnership, limited liability
company, trust or other business entity (1) transfers to another corporation,
partnership, limited liability company, trust or other business entity that is a
direct or indirect affiliate (as defined in Rule 405 promulgated under the
Securities Act of 1933, as amended) of the undersigned or (2) distributions of
shares of Common Stock or any security convertible into or exercisable for
Common Stock to limited partners, limited liability company members or
stockholders of the undersigned, (iv) if the undersigned is a trust, transfers
to the beneficiary of such trust, (v) transfers by testate succession or
intestate succession, (vi) pursuant to transfers that occur by operation of law
pursuant to a qualified domestic order or in connection with a divorce
settlement, (vii) pursuant to transfers or dispositions not involving a change
in beneficial ownership or (viii) pursuant to the Purchase Agreement; provided,
in the case of clauses (i) through (vii), that (x) such transfer shall not
involve a disposition for value, (y) the transferee agrees in writing with
Craig-Hallum to be bound by the terms of this Lock-Up Agreement and (z) no
filing by any party under Section 16(a) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), shall be required or shall be made voluntarily
in connection with such transfer. For purposes of this Agreement, “immediate
family” shall mean any relationship by blood, marriage or adoption, nor more
remote than first cousin.

In addition, the foregoing restrictions shall not apply to (i) the exercise of
stock options granted pursuant to the Company’s equity incentive plans; provided
that such restrictions shall apply to any of the Undersigned’s Securities issued
upon such exercise, (ii) transfer shares of Common Stock to the Company to cover
tax withholding obligations of the undersigned in connection with the vesting of
any stock options, restricted stock or restricted stock unit award granted
pursuant to the Company’s equity incentive plans, provided that the underlying
shares of Common Stock shall continue to be subject to the restrictions on
transfer set forth in this Agreement, (iii) the transfer of shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock pursuant to a bona fide third-party tender offer, merger, consolidation or
other similar transaction that is approved by the board of directors of the
Company, made to all holders of Common Stock involving a Change of Control (as
defined below), provided that in the event that the tender offer, merger,
consolidation or other such transaction is not completed, the Common Stock owned
by the undersigned shall remain subject to the restrictions contained in this
Agreement, or (iv) the establishment of any contract, instruction or plan (a
“Plan”) that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) under
the Exchange Act; provided that no sales of the Undersigned’s Securities shall
be made pursuant to such a Plan prior to the expiration of the Lock-Up Period,
and such a Plan may only be established if no public announcement of the
establishment or existence thereof and no filing with the Securities and
Exchange Commission or other regulatory authority in respect thereof or
transactions thereunder or contemplated thereby, by the undersigned, the Company
or any other person, shall be required, and no such announcement or filing is
made voluntarily, by the undersigned, the Company or any other person, prior to
the expiration of the Lock-Up Period. For the purposes of the foregoing clause
(iv), “Change of Control” shall mean the transfer (whether by tender offer,
merger, consolidation or other similar transaction), in one transaction or a
series of related transactions, to a person or group of affiliated persons, of
the Company’s voting securities if, after such transfer, such person or group of
affiliated persons would hold more than 50% of the outstanding voting securities
of the Company (or the surviving entity).

 

Page C-2



--------------------------------------------------------------------------------

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Common Stock or other Company securities if such transfer would constitute a
violation or breach of this Agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that upon request, the
undersigned will execute any additional documents necessary to ensure the
validity or enforcement of this Agreement. All authority herein conferred or
agreed to be conferred and any obligations of the undersigned shall be binding
upon the successors, assigns, heirs or personal representatives of the
undersigned.

The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if (i) the Company notifies Craig-Hallum that
it does not intend to proceed with the Offering, (ii) the Purchase Agreement
does not become effective, or if the Purchase Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Common Stock to be sold thereunder or
(iii) the Offering is not completed by April 30, 2017.

The undersigned understands that Craig-Hallum is proceeding with the Offering in
reliance upon this Agreement.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

[The remainder of this page has intentionally been left blank]

 

Page C-3



--------------------------------------------------------------------------------

Very truly yours,

 

Printed Name of Holder

 

Signature

 

Printed Name and Title of Person Signing (if signing as custodian, trustee, or
on behalf of an entity)

 

Page C-4